 1
 2                                                                     FILED IN THE
                                                                   U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON
 3
 4
                                                              Mar 31, 2020
                                                                  SEAN F. MCAVOY, CLERK

 5                           UNITED STATES DISTRICT COURT
 6                     EASTERN DISTRICT OF WASHINGTON
 7
 8 UNITED STATES OF AMERICA,                    NO. 2:72-CV-03643-SAB
 9              Plaintiff,
10 SPOKANE TRIBE OF INDIANS,
11              Plaintiff/Intervenor,           ORDER RE: MOTIONS
12              v.
13 BARBARA J. ANDERSON, et al.,
14              Defendants.
15
16       Before the Court are the Joint Motion of the United States, Washington
17 Department of Ecology and the Spokane Tribe of Indians for Adoption of
18 Litigation Plan and for Dismissal of Untimely Objections, ECF No. 934 and
19 Withdrawal of Request to Dismiss Letters Filed After December 6, 2019 Deadline,
20 ECF No. 937; Dan Sulgrove, Leslie Sulgrove and Chamokane Landowners
21 Association, Inc.’s Cross-Motion for Briefing and Oral Argument in Opposition to
22 Government Parties’ Joint Motion for Litigation Plan and For Dismissal of
23 Untimely Objections, ECF No. 935; and Howard Opadden’s Motion to Vacate and
24 Motion to Dismiss, ECF No. 936. The motions were heard without oral argument.
25       The United States, Washington Department of Ecology and the Spokane
26 Tribe of Indians (“The Government Parties”) move the Court to enter their
27 proposed Case Management Plan that deals with how the Court should review the
28 objections filed to the “Order to Show Cause Why Five Amendments to Prior


     ORDER RE: MOTIONS ~ 1
 1 Orders Should Not Be Entered,” ECF No. 919. The Government Parties request
 2 that the Court order all Objectors to attend a meeting with them to gather more
 3 information about the Agreement and proposed changes to the prior court orders
 4 prior to requiring them to respond to the objections.
 5        Dan Sulgrove, Leslie Sulgrove and Chamokane Landowners Association
 6 object to this request. These objectors also raise legal and equitable objections to
 7 the Order to Show Cause and proposed Agreement. They propose that the
 8 Government Parties be ordered to respond to the objections, the Objectors be given
 9 30 days to respond, and then the Court set the matter for oral argument.
10        The Court finds the interest of justice would be better met by the Objector’s
11 proposed course of action.
12        Accordingly, IT IS HEREBY ORDERED:
13        1. The Joint Motion of the United States, Washington Department of
14             Ecology and the Spokane Tribe of Indians for Adoption of Litigation
15             Plan and for Dismissal of Untimely Objections, ECF No. 934, is
16             GRANTED, in part, and DENIED, in part.
17        2.   The Government Parties’ Withdrawal of Request to Dismiss Letters
18             Filed After December 6, 2019 Deadline, ECF No. 937, is GRANTED.
19        3.   Dan Sulgrove, Leslie Sulgrove and Chamokane Landowners
20             Association, Inc. Cross-Motion for Briefing and Oral Argument in
21             Opposition to Government Parties’ Joint Motion for Litigation Plan and
22             For Dismissal of Untimely Objections, ECF No. 935, is GRANTED.
23        4.   Howard Opadden’s Motion to Vacate and Motion to Dismiss, ECF No.
24             936, is construed as Objections to the Order to Show Cause and should
25             not longer be set as a pending motion in the Court Record.
26        5.   Within 30 days from the date of this Order, the Government Parties are
27             directed to file a joint response to the objections, or separate responses,
28             if necessary.


     ORDER RE: MOTIONS ~ 2
 1       6. The Objectors shall file their reply, if any, within 30 days after the
 2            Government Parties have filed their memorandum.
 3       7.   The Court will consider extending the deadlines if counsel or the
 4            Objectors have difficulty meeting the deadlines based on COVID-19
 5            pandemic-related work slow-downs.
 6       8.   After the Court has reviewed the briefings, it will decide whether it is
 7            necessary to have oral argument.
 8       9.   The District Court Executive is directed to provide copies of this Order
 9            to the parties listed in the Certificate of Service attached to the Annual
10            Report of the Water Master, ECF No. 922, Ex. 1, along with the
11            following persons:
12
13            Peter G. Scott,
14            Law Offices, PLLC
15            682 South Ferguson Ave #4
16            Bozeman, MT 59718-6491
17
18            Angela Lynn Forsman
19            5161 Gennett Rd.
20            Springdale, WA 99173
21
22            Martin Monroe
23            P.O. Box 153
24            Valley, WA 99181
25 //
26 //
27 //
28 //


     ORDER RE: MOTIONS ~ 3
 1             howard-o:padden
 2             General Delivery
 3             P.O. Box 365
 4             Clayton, WA 99110
 5
 6             Joyce Norman
 7             4373 Drum Road
 8             Springdale, WA 99173
 9        IT IS SO ORDERED. The District Court Executive is hereby directed to
10 file this Order.
11        DATED this 31st day of March 2020.
12
13
14
15
16
                                     Stanley A. Bastian
17
                                  United States District Judge
18
19
20
21
22
23
24
25
26
27
28


     ORDER RE: MOTIONS ~ 4
